FILED
                           NOT FOR PUBLICATION
                                                                           NOV 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES ex rel. GREGORY                    No. 13-56462
DAVIDOV,
                                                 D.C. No. 2:08-cv-03287-DSF-RZ
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

NHIC CORPORATION, a corporation
other, FKA National Heritage Insurance
Company,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted October 23, 2015**
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON and TROTT, Circuit Judges and STAFFORD,*** Senior
District Judge.

      Gregory Davidov (“Davidov”) appeals the district court’s dismissal of his

qui tam action against NHIC for lack of subject matter jurisdiction. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing the district court’s dismissal

de novo and the district court’s findings of fact for clear error, we affirm. A-1

Ambulance Serv., Inc. v. California, 202 F.3d 1238, 1242 (9th Cir. 2000).

      The allegations in Davidov’s qui tam complaint are nearly identical to the

allegations in his 2004 suit against NHIC. KGV’s 2004 complaint and Davidov’s

current qui tam complaint both allege that, starting in 2000, NHIC unlawfully paid

billions of dollars to different providers for the same procedures. Both complaints

maintain that, between April and August, 2003, NHIC stopped enforcing

overutilization safeguards. NHIC’s brief contains a chart of at least 15 instances

where the text of KGV’s 2004 complaint is identical or nearly identical to

Davidov’s current FAC. Since Davidov’s qui tam allegations are nearly identical

to his 2004 allegations, the district court properly found the prior public disclosure

bar applies. See 31 U.S.C. § 3730(e)(4)(A)(I); U.S. ex rel. Biddle v. Bd. of

Trustees of Leland Stanford, Jr. Univ., 161 F.3d 533, 541 (9th Cir. 1998).

        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for the Northern District of Florida, sitting by designation.

                                           2
      Davidov cannot show direct and independent knowledge, because his

allegations are based on statements made by NHIC employees. Therefore, he

cannot satisfy the “original source” exception. See 31 U.S.C. § 3730(e)(4)(B);

United States v. Northrop Corp., 5 F.3d 407, 411 (9th Cir. 1993); U.S. ex rel.

Devlin v. State of Cal., 84 F.3d 358, 360 (9th Cir. 1996).

      The district court did not abuse its discretion when it denied Davidov

opportunity to amend his complaint. There is no evidence that an opportunity to

amend would cure the defects in Davidov’s complaint. See Salameh v. Tarsadia

Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) cert. denied, 134 S. Ct. 1322 (2014).

      AFFIRMED.




                                          3